DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 1-2 of the remarks, filed 02/08/2022, with respect to claims 1 and 14-18 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1 and 14-18 has been withdrawn. 


Allowable Subject Matter
Claims 2-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 2, the prior art of record neither shows nor suggests the combination of structural elements comprises analog circuitry configured to generate an analog value having a tangent value, the analog circuitry comprising a plurality of magnetoresistance elements comprising: a first magnetoresistance element configured to provide a cosine value indicative of a magnetic field along a first axis; and a second magnetoresistance element configured to provide a sine value indicative of the magnetic field along a second axis orthogonal to the first axis, wherein the tangent value is determined by the cosine value and the sine value; an analog-to-digital converter (ADC) configured to convert the analog value to a digital value; and digital circuitry configured to receive the digital value, the digital circuitry comprising an angle processor configured to use the digital value and a fixed value in an arctangent algorithm to generate an angle of a direction of the magnetic field, wherein the analog 
Claims 3-11 and 14-17 depend from allowed claim 2 and are therefore also allowed.
With respect to claim 12, the prior art of record neither shows nor suggests the combination of structural elements wherein analog circuitry configured to generate an analog value having a tangent value, the analog circuitry comprising a plurality of magnetoresistance elements comprising: a first magnetoresistance element configured to provide a cosine value indicative of a magnetic field along a first axis; and a second magnetoresistance element configured to provide a sine value indicative of the magnetic field along a second axis orthogonal to the first axis, wherein the tangent value is determined by the cosine value and the sine value; an analog-to-digital converter (ADC) configured to convert the analog value to a digital value; and digital circuitry configured to receive the digital value, the digital circuitry comprising an angle processor configured to use the digital value and a fixed value in an arctangent algorithm to generate an angle of a direction of the magnetic field; and a third magnetoresistance element configured to provide the sine value indicative of the magnetic field along the second axis.
Claims 19 and 20 depend from allowed claim 12 and are therefore also allowed.
With respect to claim 13, the prior art of record neither shows nor suggests the combination of structural elements wherein analog circuitry configured to generate an analog value having a tangent value, the analog circuitry comprising a plurality of magnetoresistance elements comprising: a first magnetoresistance element configured to provide a cosine value indicative of a magnetic field along a first axis; and a second magnetoresistance element configured to provide a sine value indicative of the magnetic field along a second axis orthogonal to the first axis, wherein the tangent value is determined 
Claims 21 and 22 depend from allowed claim 13 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2015/0143311 discloses a method, system and computer program product for 
designing semiconductor device.
US PAT 8,709,880 discloses a method for fabrication of a semiconductor device and structure.
US PUB 2012/0129301 discloses a system comprising a semiconductor device and 
structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858